internal_revenue_service number release date index number ------------------------------------- ---------------------------- ----------------------------------- ------------------------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b01 plr-113551-18 date date legend x --------------------------------------------------- -------------------------------- a ----------------------------------------------------- ------------------------------------------ trust --------------------------------------------------- --------------------------------------------------------------- date date date date date year sec_1 state ------------------------ ---------------------- -------------------- --------------------- -------------------- --------------- -------------- dear -------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting relief under sec_1362 of the internal_revenue_code plr-113551-18 facts according to the information submitted and representations within x was incorporated on date under the laws of state effective date x elected to be taxed as an s_corporation on date a a shareholder of x transferred x stock to trust trust was a grantor_trust described in sec_1361 of which a was the deemed owner on date a died and trust ceased to be a grantor_trust but continued to qualify as an eligible s_corporation shareholder under sec_1361 for the 2-year period beginning on the day of the deemed owner's death however trust continued to hold the x stock after the 2-year period had ended on date according to x trust qualifies as an electing_small_business_trust esbt but its beneficiary made no esbt election as a result x's s_corporation_election terminated on date x represents that trust has at all times met the requirements of an esbt within the meaning of sec_1361 except that the trustee of trust did not make a timely esbt election under sec_1361 x further represents that trust has not filed their income_tax returns consistent with being an esbt for year sec_1 x represents that other than the failure to make a valid esbt election by date x has qualified as a small_business_corporation at all times since its election on date x further represents that x and its shareholders have treated x as an s_corporation at all relevant times in addition x represents that x has filed its income_tax returns consistent with having a valid s election in effect for all taxable years since x elected to be an s_corporation x further represents that x its shareholders and the beneficiaries of trust will amend their income_tax returns for all open tax years within days of the date of this ruling letter to reflect treatment of trust as an esbt x represents that its s_corporation_election termination was inadvertent and was not motivated by tax_avoidance or retroactive tax planning law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock plr-113551-18 sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder of an s_corporation sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder sec_1361 provides that a_trust which was described in sec_1361 immediately before the death of the deemed owner and which continues in existence after such death is a permitted shareholder but only for the 2-year period beginning on the day of the deemed owner's death sec_1361 provides that for purposes of sec_1362 an electing_small_business_trust esbt may be an s_corporation shareholder sec_1361 provides that an esbt means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that the term esbt does not include i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1_1361-1 provides that the trustee of an esbt must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of sec_1_1361-1 sec_1_1361-1 provides that the trustee of an esbt must file the esbt election within the time requirements prescribed in sec_1_1361-1 for filing a qsst election generally within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1362 provides that an s_corporation_election will be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is plr-113551-18 an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was a not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or or sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the election was made or the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely upon the facts submitted and the representations made we conclude that the termination of x's s_corporation_election on date was inadvertent within the meaning of sec_1362 we further hold that pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date and thereafter provided x's s_corporation_election was valid and was not otherwise terminated under sec_1362 this letter_ruling is subject_to the following conditions within days from the date of this letter an election to treat trust as an esbt effective date must be made with the appropriate service_center and x’s shareholders and the beneficiaries of trust must amend their income_tax returns for all open tax years within days of the date of this ruling letter to reflect the treatment of trust as an esbt a copy of this letter should be attached to the esbt election if these conditions are not met then this letter_ruling is null and void furthermore if these conditions are not met x must send notification that its s election has terminated to the service_center with which x’s s election was filed except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding x’s eligibility to be an s_corporation this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent plr-113551-18 pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely joy c spies joy c spies senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
